DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 2 line 17 (starting with “the Applicant submits …”) to page 3 line 9, filed July 22, 2022 (see Remarks REM of 07/22/2022), with respect to claim 1 have been fully considered and are persuasive.  The 102(a)(1)/(a)(2) rejections of claim 1 (and its dependent claims) has been withdrawn.

Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance:

Schmidt (US Patent 6,007,442) and Emura (US Publication 2015/0198231 A1) are considered the closest prior art references to the claimed invention of independent claims 1, 3, 5, 11, 16 and 27.

Claim 1 claims:
A bicycle sprocket having a rotational center axis, the bicycle sprocket comprising:

a sprocket body;

a chain engagement structure arranged on a radially outer periphery of the sprocket body, the chain engagement structure including a plurality of chain-driving teeth to engage with a bicycle chain to transmit a rotational driving force to the bicycle chain; and

a shifting facilitation projection to facilitate an upshifting operation of the bicycle chain and to facilitate a downshifting operation of the bicycle chain, wherein

the plurality of chain-driving teeth includes at least one upshifting facilitation tooth, and the shifting facilitation projection being closest to an upshifting facilitation tooth of the at least one upshifting facilitation tooth than any other of the plurality of chain-driving teeth.

Neither Schmidt nor Emura (considered the prior arts of record) disclose nor would be obvious to the limitation(s) of the plurality of chain-driving teeth includes at least one upshifting facilitation tooth, and the shifting facilitation projection being closest to an upshifting facilitation tooth of the at least one upshifting facilitation tooth than any other of the plurality of chain-driving teeth, in conjunction with the remaining limitations of independent claim 1.

As shown in figures 1 and 2 of Schmidt, the shifting facilitation projection (4) is located closest to a tooth (considered tooth labeled 1).  However, Schmidt discloses a tooth (considered tooth labeled 2) as either an upshifting facilitation tooth (2, see figure 1, and column 2 line 41 to column 3 line 7) or a downshifting facilitation tooth (2, see figure 2, and column 3 lines 8-32).  Thus, Schmidt does not disclose the shifting facilitation projection being closest to an upshifting facilitation tooth of the at least one upshifting facilitation tooth than any other of the plurality of chain-driving teeth.

Emura is only relied upon as a teaching reference of a chain with a first chain engaging width larger than an inner link space defined between an opposed pair of inner link plates and smaller than an outer link space defined between an opposed pair of outer link plates, and a second chain engaging width smaller than the inner link space. 

Claims 2, 4, 7-10, 12-15, and 23-25 depends on independent claim 1.

Claim 3 claims:
A bicycle sprocket having a rotational center axis, the bicycle sprocket comprising:

a sprocket body;

a chain engagement structure arranged on a radially outer periphery of the sprocket body, the chain engagement structure including a plurality of chain-driving teeth to engage with a bicycle chain to transmit a rotational driving force to the bicycle chain; and

a shifting facilitation projection to facilitate an upshifting operation of the bicycle chain and to facilitate a downshifting operation of the bicycle chain, wherein

the plurality of chain-driving teeth includes

at least one upshifting facilitation tooth, and 

at least one downshifting facilitation tooth which is disposed on a downstream side of the at least one upshifting facilitation tooth, and

the at least one downshifting facilitation tooth is adjacent to the at least one upshifting facilitation tooth on a downstream side of the at least one upshifting facilitation tooth without another tooth between the at least one upshifting facilitation tooth and the at least one downshifting facilitation tooth.

Neither Schmidt nor Emura (considered the prior arts of record) disclose nor would be obvious to the limitation(s) of “the at least one downshifting facilitation tooth is adjacent to the at least one upshifting facilitation tooth on a downstream side of the at least one upshifting facilitation tooth without another tooth between the at least one upshifting facilitation tooth and the at least one downshifting facilitation tooth”, in conjunction with the remaining limitations of independent claim 3.

Claim 5 claims:
A bicycle sprocket having a rotational center axis, the bicycle sprocket comprising:

a sprocket body;

a chain engagement structure arranged on a radially outer periphery of the sprocket body, the chain engagement structure including a plurality of chain-driving teeth to engage with a bicycle chain to transmit a rotational driving force to the bicycle chain: and

a shifting facilitation projection to facilitate an upshifting operation of the bicycle chain and to facilitate a downshifting operation of the bicycle chain, wherein

the plurality of chain-driving teeth includes

at least one upshifting facilitation tooth, and 
at least one downshifting facilitation tooth which is disposed on a downstream side of the at least one upshifting facilitation tooth,

the at least one downshifting facilitation tooth includes a downshifting derailing tooth to first derail the bicycle chain from the bicycle sprocket during the downshifting operation,

the at least one downshifting facilitation tooth includes at least one chamfered tooth disposed on a downstream side of the downshifting derailing tooth in a rotational driving direction of the bicycle sprocket, and 

the at least one chamfered tooth includes a downshifting facilitation chamfer disposed on an opposite side of the shifting facilitation projection in an axial direction.

Neither Schmidt nor Emura (considered the prior arts of record) disclose nor would be obvious to the limitation(s) of 1) “the at least one downshifting facilitation tooth includes at least one chamfered tooth disposed on a downstream side of the downshifting derailing tooth in a rotational driving direction of the bicycle sprocket”, and 2) “the at least one chamfered tooth includes a downshifting facilitation chamfer disposed on an opposite side of the shifting facilitation projection in an axial direction”, in conjunction with the remaining limitations of independent claim 5.

Claim 6 depends on independent claim 5.

Claim 11 claims:
A bicycle sprocket having a rotational center axis, the bicycle sprocket comprising:

a sprocket body;

a chain engagement structure arranged on a radially outer periphery of the sprocket body, the chain engagement structure including a plurality of chain-driving teeth to engage with a bicycle chain to transmit a rotational driving force to the bicycle chain; and 

a shifting facilitation projection to facilitate an upshifting operation of the bicycle chain and to facilitate a downshifting operation of the bicycle chain, wherein 

the plurality of chain-driving teeth includes 

at least one upshifting facilitation tooth, and 
at least one downshifting facilitation tooth which is disposed on a downstream side of the at least one upshifting facilitation tooth, and

the at least one downshifting facilitation tooth has a radial length shorter than a radial length of at least one of the plurality of chain-driving teeth other than the at least one downshifting facilitation tooth.

Neither Schmidt nor Emura (considered the prior arts of record) disclose nor would be obvious to the limitation(s) of “the at least one downshifting facilitation tooth has a radial length shorter than a radial length of at least one of the plurality of chain-driving teeth other than the at least one downshifting facilitation tooth”, in conjunction with the remaining limitations of independent claim 11.

Claim 16 claims:
A bicycle sprocket assembly comprising:

a bicycle sprocket having a rotational center axis, the bicycle sprocket comprising:

a sprocket body;

a chain engagement structure arranged on a radially outer periphery of the sprocket body, the chain engagement structure including a plurality of chain-driving teeth to engage with a bicycle chain to transmit a rotational driving force to the bicycle chain; and

a shifting facilitation projection to facilitate an upshifting operation of the bicycle chain and to facilitate a downshifting operation of the bicycle chain: and

a smaller sprocket adjacent to the bicycle sprocket without another sprocket between the smaller sprocket and the bicycle sprocket, wherein 

the smaller sprocket includes a downshifting receiving tooth to first receive the bicycle chain during the downshifting operation, 

the plurality of chain-driving teeth includes 

at least one upshifting facilitation tooth, and 
at least one downshifting facilitation tooth which is disposed on a downstream side of the at least one upshifting facilitation tooth, 

the at least one downshifting facilitation tooth includes a downshifting derailing tooth to first derail the bicycle chain from the bicycle sprocket during the downshifting operation, and 

the shifting facilitation projection is disposed at a position such that the downshifting receiving tooth is spaced apart from the downshifting derailing tooth by an uneven number of chain pitch of the bicycle chain on a chain line of the bicycle chain during the downshifting operation.

Neither Schmidt nor Emura (considered the prior arts of record) disclose nor would be obvious to the limitation(s) of 1) “the smaller sprocket includes a downshifting receiving tooth to first receive the bicycle chain during the downshifting operation”, 2) “the plurality of chain-driving teeth includes at least one upshifting facilitation tooth, and at least one downshifting facilitation tooth which is disposed on a downstream side of the at least one upshifting facilitation tooth”, 3) “the at least one downshifting facilitation tooth includes a downshifting derailing tooth to first derail the bicycle chain from the bicycle sprocket during the downshifting operation”, and 4) “the shifting facilitation projection is disposed at a position such that the downshifting receiving tooth is spaced apart from the downshifting derailing tooth by an uneven number of chain pitch of the bicycle chain on a chain line of the bicycle chain during the downshifting operation”, in conjunction with the remaining limitations of independent claim 16.

Claims 17-22 and 26 depend on independent claim 16.

Claim 27 claims:
A bicycle sprocket having a rotational center axis, the bicycle sprocket comprising: 

a sprocket body; a chain engagement structure arranged on a radially outer periphery of the sprocket body, the chain engagement structure including 

a plurality of chain-driving teeth to engage with a bicycle chain to transmit a rotational driving force to the bicycle chain, the plurality of chain-driving teeth including at least one upshifting facilitation tooth and at least one downshifting facilitation tooth which is adjacent to the at least one upshifting facilitation tooth without another tooth between the at least one upshifting facilitation tooth and the at least one downshifting facilitation tooth, and 

a shifting facilitation area in which the at least one upshifting facilitation tooth and the at least one downshifting facilitation tooth are disposed; and 

a shifting facilitation projection disposed in the shifting facilitation area.

Neither Schmidt nor Emura (considered the prior arts of record) disclose nor would be obvious to the limitation(s) of 1) “a plurality of chain-driving teeth to engage with a bicycle chain to transmit a rotational driving force to the bicycle chain, the plurality of chain-driving teeth including at least one upshifting facilitation tooth and at least one downshifting facilitation tooth which is adjacent to the at least one upshifting facilitation tooth without another tooth between the at least one upshifting facilitation tooth and the at least one downshifting facilitation tooth”, 2) “a shifting facilitation area in which the at least one upshifting facilitation tooth and the at least one downshifting facilitation tooth are disposed”, and 3) “a shifting facilitation projection disposed in the shifting facilitation area”, in conjunction with the remaining limitations of independent claim 27.

Claim 28 depends on claim 27.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JJC/						/MICHAEL R MANSEN/                                                                                                Supervisory Patent Examiner, Art Unit 3654